Citation Nr: 0819535	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-37 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's adrenogenital syndrome, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran had active service from August 1968 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which, in pertinent part, denied a disability evaluation in 
excess of 10 percent for the veteran's adrenogenital 
syndrome.  In May 2004, the RO increased the evaluation for 
the veteran's adrenogenital syndrome from 10 to 20 percent, 
effective March 14, 2001, one year prior to the date of 
receipt of the claim for increase.  

In July 2005, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.

This case was previously before the Board in March 2006, at 
which time the claim on appeal was remanded, primarily for 
additional evidentiary development to include providing an 
updated VA examination for the veteran.  The actions 
requested in the Board remand were undertaken to the extent 
possible and the case has returned to the Board for appellate 
consideration.

The evidence of record raises the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.  This 
matter should be clarified with the veteran and appropriate 
action taken by the RO.


FINDING OF FACT

Symptoms of the currently diagnosed adrenogenital syndrome 
are consistent with a finding that the veteran has 
experienced approximately five or more Addisonian episodes 
during the past year, and for the past several years, as 
consistently shown throughout the appeal period.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
the criteria for a disability rating of 40 percent, but no 
higher, for service-connected adrenogenital syndrome, 
evaluated as Addison's disease, are met for the entirety of 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.120, Diagnostic Code 7911 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's March 2002 claim for 
increase, the RO issued a duty to assist letter in May 2002 
which advised the veteran of VA's duty to assist him to 
obtain evidence to support the increased rating claim for 
adrenogenital syndrome.  The letter advised the veteran that 
he should identify dates and locations of treatment and of 
medical evidence, lay statements, employments records, etc., 
which support his claim.

Thereafter, the RO denied an increased evaluation for the 
condition in March and November 2003 rating actions and the 
veteran pursued an appeal.  VA issued additional duty to 
assist letters in July 2003 and August 2006 addressing the 
increased rating claim.  Those VCAA letters discussed the 
duties and responsibilities of VA and the veteran as pertains 
to obtaining and providing evidence in support of the claim, 
but did not make specific reference to the relevant 
diagnostic code and criteria required for an increased 
evaluation.  However, as part of the Statement of the Case 
issued in October 2004, an increased evaluation of 20 percent 
was assigned and the veteran was notified of the criteria 
required for an evaluation higher than 20 percent.  
Thereafter, the veteran was provided with a Supplemental 
Statement of the Case (SSOC) dated in 2007 which set forth, 
in pertinent part, the text of 38 C.F.R. § 4.118, Diagnostic 
Code 7911, providing the criteria for schedular evaluations 
for Addison's disease.  Accordingly, the Board believes that 
the type of notice discussed in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), has been provided for the 
veteran.

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006). 
Moreover, the veteran was provided with a SSOC in 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
that VA cured any failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Accordingly, the duty to notify has 
been fully met in this case and the veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  In fact, in April 2008, 
the veteran's representative indicated that there was no 
additional evidence or argument to present.  As to the claim 
for an increased evaluation, the veteran has presented 
himself for several VA evaluations from 2002 forward, and 
private and VA clinical records reflect treatment for the 
condition on appeal throughout the appeal period.  In 
addition, the veteran has provided several personal 
statements as well as providing hearing testimony in 2005 in 
support of his claim.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An August 2006 letter provided such notice.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

In the present case, in a January 1975 rating action, service 
connection was established for adrenogenital syndrome, for 
which a 10 percent evaluation was assigned under Diagnostic 
Code 7910, effective from July 1974.  The grant was based on 
service medical records which documented a diagnosis of 
adrenogenital syndrome with 11 hydroxylase deficiency, held 
to have existed prior to service and been aggravated by 
service.  Service connection was also granted at that time 
for: bilateral orchiectomy; right mastectomy and nipplectomy 
with left gynecomastia; and for chronic prostatitis.   

The veteran filed an increased rating claim for adrenogenital 
syndrome in March 2002 and reported at that time that he was 
taking prednisone and was developing arthritis.  

VA records dated in 2001 (June) reflect that the veteran had 
a fever of 101.2?° F. and symptoms of achiness all over.  
Records dated in 2002 (April) show that the veteran was being 
followed for adrenal insufficiency treated with prednisone.  

VA genitourinary and endocrine examinations were conducted in 
October 2002.  At that time, the veteran complained of 
chronic fatigue, numbness in the hands, nausea, reflux 
symptoms, and severe abdominal cramps, and reported that he 
missed about 4 days of work a month.  It was noted that his 
primary problem was standing on his feet for long periods of 
time.  The veteran's prescribed medications included: 
prednisone, testosterone and Hydrocodone.  The examiner 
indicated that there was no evidence of hypoparathyroidism, 
diabetes insipidus, skin pigmentary changes, vascular crisis, 
or peripheral vascular collapse.  Adrenogenital syndrome with 
complications due to prednisone therapy including: osteopenia 
of the right femoral neck, degenerative changes of the 
shoulders bilaterally, bilateral cataracts, tender scarring 
of the right breast and chronic constipation, was diagnosed.  

In a March 2003 rating action, service connection was granted 
for conditions including degenerative changes of the 
shoulders, cataract removal of the eyes and for osteopenia, 
all secondary to adrenogenital syndrome.  

In argument presented by the veteran's representative dated 
in April 2003, it was urged that the veteran's adrenogenital 
syndrome should be evaluated under diagnostic code 7911, 
since the adrenal gland had stopped functioning.  

A medical statement from Dr. K. dated in May 2003 indicates 
that the veteran had a chronic history of adrenal 
insufficiency and chronic steroid dependence, and would 
require lifelong daily steroid replacement.

A VA record dated in June 2003 reflected that the veteran's 
adrenogenital syndrome was stable and he was to continue 
current treatment with prednisone (a corticosteroid) and 
testosterone.  

The veteran underwent an endocrine consult in September 2003, 
conducted by Dr. H.  The veteran gave a history of symptoms 
including generalized fatigue.  The assessments included 
hypogonadism status post bilateral orchiectomy, adrenal 
insufficiency and generalized malaise and weakness - rule out 
thyroid dysfunction.  With regard to the diagnosed adrenal 
insufficiency, it was noted that the veteran had a slightly 
low serum cortisol level and a high ACTH level which 
indicated that he was on an insufficient replacement dose of 
prednisone.  It was noted that the veteran had no other 
pituitary hormone abnormality, but that he should be screened 
for TSH.  The doctor observed that overall, with the high 
ACTH, low cortisol, low sodium, weakness, malaise, and 
history of nausea and vomiting severe illness, it sounded 
very much like the veteran probably had an adrenal crisis and 
was placed on prednisone successfully in 1994 and that this 
should be continued and even slightly increased to bring the 
ACTH level lower.  TSH testing done later in September 2003, 
revealed that the veteran's thyroid hormone level was normal.  

A VA endocrine diseases examination was conducted in November 
2003 and the claims file was reviewed.  It was noted that a 
diagnosis of adrenal insufficiency was established in May 
1974 and that the veteran had suffered from a probable 
adrenal crisis in 1994.  On examination, it was reported that 
there was no evidence of hypoparathyroidism, diabetes 
insipidus, no skin pigmentary changes, and no known neoplasms 
(benign or malignant).  It was reported that blood pressure 
was stable and within normal limits and that muscle strength 
was normal for the veteran's age.  The examiner stated that 
the disease was in remission with the use of prednisone.  A 
diagnosis of prednisone therapy since 1994, with residuals of 
osteopenic bone right femoral neck, which was at least as 
likely as not due to prednisone use since 1994.

A CT scan done by VA in January 2004 showed that the adrenal 
glands probably contained adenomas with the right gland being 
larger than the left.  It was noted that adrenal tumor could 
not be completely excluded. 

In a May 2004 rating action, the RO granted a 20 percent 
evaluation for adrenogenital syndrome under Diagnostic Code 
7911, effective from March 2001.

VA records dated in September 2004 reflect that the veteran 
was seen with complaints of pain in the hips and was doing 
well on dexamethasone therapy and fludrocortisone.  He was 
also experiencing back pain and edema in the legs and weight 
gain which was possibly attributed to the use of prednisone; 
the veteran was taken off prednisone and Lasix was 
prescribed.  Entries dated in October 2004 reveal that the 
veteran was experiencing back pain with radiculopathy as well 
as nocturia.  At that time adrenal insufficiency, probable 
21-hydroxylase deficiency was diagnosed.  It was noted that 
his adrenal glands did not work and that he required both 
glucocorticoid and mineralocorticoid therapy, without which 
the veteran would experience life threatening complications 
(adrenal crisis).  The physician stated that the veteran 
would require these medications for the rest of his life.

The file contains general medical information obtained from 
the Internet, pertaining to an overview and treatment of 
congenital adrenal hyperplasia due to CYP21A2 (21-
hydroxylase) deficiency in adults, and treatment of adrenal 
insufficiency.  

The file contains a medical statement received in 2004 from a 
doctor associated with a chiropractic clinic.  It was 
reported that the veteran was being treated for segmental 
dysfunction of various spinal levels causing irregular 
motion, inflammatory symptoms and secondary neuromuscular 
symptoms.  The doctor indicated that the veteran's adrenal 
glands had not functioned for a long time, requiring steroid 
use and pointed out that it was well-documented that long 
term use of steroids caused bone growth abnormalities and 
joint disease.  It was noted that in the veteran's case these 
symptoms were treated with long term prophylaxis; the 
condition was described as permanent and it was opined that 
this would cause joint pain which would interfere with normal 
activities.  

Service connection for osteoarthritis of the spine/back pain 
was denied in a January 2005 rating action.  

At the July 2005 video conference hearing held before the 
undersigned Veterans Law Judge, the veteran testified that he 
took several types of steroids/medications daily.  The 
veteran testified that he was employed and had worked at the 
US Postal Service for about 19 years, and missed 2 to 3 days 
of work a week, due to stomach problems.  The veteran 
testified that when his condition became symptomatic, he was 
treated by Dr. K.  He mentioned that he sometimes experienced 
symptoms of severe abdominal pain as well as pain in the 
lower back and legs, and also had symptoms of vomiting and 
diarrhea.  

VA medical record dated in 2005 include an entry dated in 
March which stated that the veteran was taking dexamethasone, 
and was experiencing side effects of nocturia.  At that time, 
he reported having recent cough and viral symptoms which had 
resolved.  He reported that he generally felt ok and was not 
planning to retire soon.  Other records dated in 2005 record 
the veteran's complaints involving joint pain in the knees, 
back pain and sciatica.   

VA records dated in 2006 show that the veteran was seen for 
an endocrinology follow up in February.  The veteran felt 
that he was gaining weight and retaining water and urine.  He 
reported that his sciatica had improved.  The doctor noted 
that the veteran still had symptoms suggestive of over-
treatment with glucocorticoids and indicated that levels of 
both fludrocortisones and dexamethasone would be reduced.  
The doctor observed that the veteran seemed to respond better 
to prednisone and was considering converting him back to this 
medication.  A record dated in March indicated that the 
veteran appeared to be in better balance with the reduced 
medications, but complained of swelling of the face and 
hands.  It was discussed with the veteran that he required a 
lifelong medications regimen and that he should have his 
thyroid evaluated secondary to fatigue.  An August 2006 
record indicates that prednisone had been restarted.  

The veteran underwent a VA examination in September 2006 and 
an addendum dated in December 2006 reflects that the claims 
folder and pertinent medical records were reviewed.  It was 
noted that the veteran had gained 27 pounds during the past 2 
years, but had taken off 12 pounds, probably secondary to 
medication adjustment.  It was reported that the adrenal 
insufficiency was controlled, but had resulted in 
complications including osteoporosis and gastrointestinal 
problems.  CT scan of the abdomen revealed no significant 
enlargement or mass in the right adrenal area.  The left 
adrenal area revealed a small density, which had the 
appearance of adenoma.  Adrenogenital syndrome with 1 to 2 
stress events a year was diagnosed.  It was observed that 
testicular problems and prostate enlargement causing 
stricture were natural sequelae of the disorder.

VA medical records dated in 2007 document symptoms of back 
and shoulder pain, depression and cramping.  In a statement 
from the veteran received in early 2008, he described 
symptoms of nausea and vomiting attributed to his regular and 
long-standing steroid use. 

Legal Analysis

The veteran asserts that the record establishes that an 
evaluation in excess of 40 percent is warranted for his 
adrenogenital syndrome as his disability is manifested by 
musculoskeletal, gastrointestinal, and fatigue symptoms.  It 
has also been argued that the adrenal glands do not function 
properly requiring the use of prednisone/high dosage of 
steroids daily, without which the veteran would have a nearly 
daily Addisonian crisis. 

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
testimony at the time of a hearing before the undersigned 
Veterans Law Judge in July 2005, as well as VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran is seeking an increased disability rating for his 
service-connected adrenogenital syndrome, which is rated as 
by analogy as Addison's disease (adrenal cortical 
hypofunction).  This disability is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.120, Diagnostic Code 
7911 (2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, 
Diagnostic Code 7911 is deemed by the Board to be the most 
appropriate because it most closely pertains to the diagnosed 
disability at issue (Addison's disease).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
and his representative have urged that an evaluation under 
code 7911 is the most appropriate.  

The pertinent provisions of 38 C.F.R. § 4.120, at Diagnostic 
Code 7911, relating to rating Addison's disease (adrenal 
cortical hypofunction) reads as follows:

60% - four or more crises during the past year.

40% - three crises during the past year, or five or more 
episodes during the past year.

20% - one or two crises during the past year, or two to four 
episodes during the past year, or weakness and fatigability, 
or corticosteroid therapy required for control.

The regulation [in Note (1)] stipulates that an Addisonian 
"crisis" consists of the rapid onset of peripheral vascular 
collapse (with acute hypotension and shock), with findings 
that may include: anorexia; nausea; vomiting; dehydration; 
profound weakness; pain in abdomen, legs, and back; fever; 
apathy, and depressed mentation with possible progression to 
coma, renal shutdown, and death.

The regulation further stipulates [in Note (2)] that an 
Addisonian "episode," for VA purposes, is a less acute and 
less severe event than an Addisonian crisis and may consist 
of anorexia, nausea, vomiting, diarrhea, dehydration, 
weakness, malaise, orthostatic hypotension, or hypoglycemia, 
but no peripheral vascular collapse.

Undeniably, the veteran meets the criteria for a 20 percent 
evaluation for his adrenogenital syndrome.  The evidence very 
clearly establishes that for many years this condition has 
been productive of weakness and fatigability, and has 
required corticosteroid therapy for control.

Resolving the benefit of the doubt in favor of the veteran 
and having reviewed the pertinent records on file, the Board 
finds that the assignment of a 40% evaluation, consistent 
with a determination that the veteran had approximately 5 or 
more Addisonian episodes during the past year, is warranted.  
In this regard, the medical evidence on file and particularly 
records dated from 2005 to 2007 repeatedly document symptoms 
of: fatigue and weakness, gastrointestinal problems, 
depression, and pain in the abdomen, legs and back.  
Moreover, it is very clear that even from 2002 forward, the 
veteran consistently suffered from fatigue, abdominal 
symptomatology and joint pain.  In a statement provided in 
2008, the veteran indicated that he experienced nausea and 
vomiting due to all the steroid use.  The veteran testified 
in 2005 that he fairly regularly experiences abdominal pain 
and cramping.  The Board notes that all of these symptoms 
continue to exist in spite of the veteran's daily use of 
steroids and other medications.  Accordingly, the Board 
believes that the evidence is at least in equipoise, 
warranting an increased evaluation of 40 percent.  Moreover, 
inasmuch as the aforementioned symptomatology has been 
repeatedly shown through the years, the Board concludes that 
this rating is warranted for the entirety of the appeal 
period and to this extent the appeal is granted.  

However, there has been no evidence presented during any 
portion of the appeal period which establishes or even 
suggests that the veteran's adrenogenital syndrome is 
manifested by four or more (Addisonian) crises during the 
past year or any other year.  In this regard, there is no 
indication that the veteran's condition has repeatedly or 
even isolatedly been manifested by the rapid onset of 
peripheral vascular collapse (with acute hypotension and 
shock), as is required for the assignment of a 60% evaluation 
for any portion of the appeal period.  

Accordingly, consistent with the discussion herein, a 40 
percent disability rating, but no higher, is granted for the 
entirety of the appeal period under 38 C.F.R. § 4.120, 
Diagnostic Code 7911.  However, since the preponderance of 
the evidence is against an evaluation in excess of 40 
percent, the benefit of the doubt doctrine does not apply, 
and no further increase is warranted.  Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

An increased disability rating of 40 percent, but no higher, 
for adrenogenital syndrome is granted for the entirety of the 
appeal period, subject to the law and regulations governing 
the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


